DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 2 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-2 of US Patent 10,786,286. 
Claim 2 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 of US Patent 10,213,233. 
Although the conflicting claims are not identical, they are not patentably distinct because the difference between the application claims and the patent claims lies in the fact that the patent claims include many more elements and are thus much more specific as shown below: 
Application (17/003578)
US Patent (10786286)
comparable elements
US (10213233)
comparable elements
Claim 2
Claims 1-2 (interspinous fusion device, first member, one or more columns of teeth, second member, one or more columns of recesses, unobstructed passage)
Claim 1 (interspinous fusion device, first member, one or more columns of teeth, second member, one or more columns of recesses, unobstructed passage)


Thus, the invention of US patent 10,786,286, claims 1-2; and the invention of US Patent 10,213,233, claim 1, respectively, are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 2 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Ye (CN 101129271A).
With respect to claim 2, Ye discloses an interspinous fusion device (30) comprising: a first member (32) comprising one or more columns of teeth (321) formed integrally with the first member (see fig. 2a below); a second member (31) comprising a hollow barrel with one or more columns of recesses (315) (see fig. 2a below), said one or more columns of recesses adapted to mate with the one or more columns of teeth of the first member (see fig. 2a below), said hollow barrel having opposing window passageways (see fig. 2a below), such that when the first member is mated with the second member there are no other mechanical components within the barrel such that an unobstructed passage is formed through the window passageway (see fig. 2a below), and wherein the first member and the second member lock together when the teeth and recesses are mated, said locking occurring without the aid of a set screw, pin or other mechanical component (see fig. 2a below).

    PNG
    media_image1.png
    466
    726
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    418
    521
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20120239089 (see figures 3-5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/           Examiner, Art Unit 3773                                                                                                                                                                                             
	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773